Citation Nr: 0632129	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-32 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher evaluation for gout, which was 
awarded under 38 U.S.C.S. § 1151, currently evaluated at 20 
percent.

2. Entitlement to compensation for a stomach disorder 
(including an aortic aneurysm), to include as service 
connected and as secondary to treatment for gout.

3. Entitlement to compensation for chest pain and elevated 
blood pressure, to include as service connected and as 
secondary to treatment for gout. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996  RO rating decision in Nashville, 
Tennessee.

In May 2002, the Board ordered further development in the 
appeal through the Board's Evidence Development Unit (EDU) 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002.  However, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Court) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Court held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.S. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  Thus, consistent 
with the Court's Order, the Board remanded the appeal in 
November 2003 for further development.  Having completed the 
necessary development, the appeal has been returned to the 
Board for final adjudication.

FINDINGS OF FACT

1. The veteran's gout is not manifested by symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.   

2. The medical evidence neither links the claimed stomach 
disability, including an aortic aneurysm with service, or to 
the veteran's gout, nor reflects that it has been aggravated 
by his gout.  

3. The medical evidence neither links the claimed chest pain 
and elevated blood pressure disability with service or to the 
veteran's gout, nor reflects that it has been aggravated by 
his gout.  


CONCLUSIONS OF LAW

1. The criteria for a higher disability evaluation in excess 
of 20 percent for gout have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71A; Diagnostic Code (DC) §§ 5017-5002, 5024 (2006). 

2. The criteria for compensation benefits for a stomach 
disability, including an aortic aneurysm are not met.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3. The criteria for compensation benefits for chest pain and 
elevated blood pressure are not met.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

By an October 1995 rating decision, the veteran was awarded 
compensation under 38 U.S.C.S. § 1151 for gout, which was 
considered 20 percent disabling.  In March 1996, the veteran 
filed a claim for an increased evaluation, contending that 
his disability was more severe than the 20 percent disability 
evaluation reflected.

Disability evaluations are determined by evaluating the 
extent to which a veteran's compensated disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 C.F.R. §§ 3.321.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases, injuries, and residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 
U.S.C.A. § 5107; C.F.R. § 4.3.

The veteran's gouty arthritis has been evaluated under 38 
C.F.R. § 4.71A, Diagnostic Code § 5017, which directs that 
gout be rated under Diagnostic Code § 5002, also found in 38 
C.F.R. § 4.71A.  See 38 C.F.R. § 4.71a, Diagnostic Code § 
5024.  Under Diagnostic Code § 5002, a 20 percent rating is 
assigned for one or two exacerbations a year in a well 
established diagnosis; and a 40 percent evaluation is 
assigned if the symptom combinations objectively shown on 
examination are  productive of definite impairment of health 
or there is evidence of incapacitating exacerbations 
occurring three or more times per year. 38 C.F.R. § 4.71A, 
Diagnostic Code §§ 5002, 5017.  Chronic residuals such as 
limitation of motion or ankylosis are to be rated under the  
appropriate diagnostic codes for the specific joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis, the higher rating will 
be assigned.  38 C.F.R. § 4.71A, Diagnostic Code § 5002, 
"Note."  In this case, as there is no criteria for 
limitation of motion for the veteran's area affected with 
gout, namely the right great toe, the applicable Diagnostic 
Code is § 5002. 

An "incapacitating" exacerbation is not defined under the 
applicable Diagnostic Criteria.  However, it may be analogous 
to an incapacitating episode, which is defined as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code § 5243, Note (1).  Thus, an incapacitating 
exacerbation is a period in which the symptoms of the gout 
disability are so bad, it requires bed rest or being off one 
's feet.

When, as here, the veteran is requesting a higher rating for 
an established compensated disability, the present disability 
levels are the primary concern and past medical reports do 
not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet.  App. 55 (1994).  But the most recent 
examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet.  App. 31, 35 (1999). 

The evidence consists of VA and private treatment notes since 
1997, and several VA examinations, and although it reflects 
that the veteran has been periodically treated for gout, it 
simply does not support a finding of symptom combinations 
objectively shown on examination that are productive of 
definite impairment of health, or that there is evidence of 
incapacitating exacerbations occurring three or more times 
per year, which is the criteria for a next higher rating of 
40 percent.

VA and private treatment records reflect the veteran has 
complained of symptoms of gout such as pain, mainly in the 
right great toe, and that he has been periodically treated 
with medication for such symptoms since around 1992.  In 
fact, he even underwent surgery in March 1997 for removal of 
gouty neuromas in the right toe, and developed cellulitis.  A 
July 1997 VA examination report revealed an approximately 
seven-centimeter scar over the medial aspect of the right 
hallux.  The veteran had good posture, was able to walk on 
heels and toes, had full range of motion of his ankles, and 
right great hallux.  He did not appear to have any loss of 
function of the right great hallux, right or left ankle, and 
no deformity was noted.  The veteran reported that the last 
flare-up was in June 1997.  The VA examination report dated 
February 2000 revealed that the veteran could perform his 
activities of daily living, but had difficulties with 
activities such as walking due to pain in his right foot.  
The examiner noted a history of peripheral neuropathy, 
intermittent elevated uric acid levels, tenderness, swelling 
and redness over the right great toe and foot, and that range 
of motion was limited due to pain.  

A November 2002 VA examination report reflected a 30-degree 
valgus deformity of the right great toe, but that the veteran 
had good range of motion and strength, and there was no pain 
or inflammation.  There was some loss of sensation over the 
right foot to the distal portion of the ankle.  Also, with 
ambulation, there was an antalgic gait favoring the right 
side because of plantar surface and right great toe pain.  
The veteran was unable to heel or toe walk due to pain in the 
right foot.  Metabolic panel (lab test) was normal, including 
renal function studies.  The examiner diagnosed the veteran 
with gout of the right toe.  

Most recently, the veteran underwent another VA examination 
in May 2004, and the examination was conducted by the same 
examiner that performed the November 2002 examination.  The 
examiner reported that there were no remarkable changes in 
the veteran's health or complaints related to his right foot, 
and there was no evidence of an acute gout joint involvement.  
Laboratory studies reflected no anemia.  The veteran did not 
complain of any incapacitation.  In fact, the veteran had 
just returned from an out-of-country trip from Canada in 
January 2004, and the examiner stated that this history did 
not coincide with being severely incapacitated.  The examiner 
further explained that the veteran does have gout, and that 
exacerbations are unpredictable, with increased pain.  
However, there were no medical records to indicate 
incapacitating episodes, such as visits to the Emergency 
Room.  She finally concluded that although the veteran's gout 
continues to be an active, ongoing and chronic medical 
problem, he has not had any recent exacerbations, nor has his 
overall condition substantially worsened. 

In reviewing the evidence, it does reflect the veteran 
suffers from symptoms of chronic gout and is periodically 
treated for the same, but the overall clinical picture does 
not support a finding of symptom combinations objectively 
shown on examination that are productive of definite 
impairment of health (as detailed above, laboratory findings 
have essentially been normal, the veteran has exhibited 
normal strength and there were no reports that his gout has 
affected his overall health), or that there is evidence of 
incapacitating exacerbations occurring three or more times 
per year.  Indeed, during the most recent VA examination, the 
veteran denied incapacitating exacerbations, and had recently 
returned from an out-of-country trip.  Thus, the veteran's 
overall clinical picture does not more nearly approximate the 
criteria for a 40 percent disability evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code §§ 5002, 5017.  Accordingly, 
the appeal is denied.  


II. Claims Concerning Stomach and Cardiac Conditions

The veteran essentially contends that the medication he takes 
for gout has caused his stomach disability, including an 
aortic aneurysm, and cardiac disability including, chest 
pain, and elevated blood pressure.  

Compensation may be granted for a disability that is the 
result of, or aggravated by a disability for which 
compensation has been awarded under the provisions of 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.310(a).  To establish 
entitlement under this theory, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  Jones v. Brown, 7 Vet.  App. 134, 137 
(1994).  

In the alternative, when seeking direct service connection 
disability compensation, the veteran must establish that a 
current disability results from disease or injury incurred in 
or aggravated by service, 38 U.S.C.A. §§ 1110, 1131.  This 
may be proven by evidence, establishing that a particular 
injury or disease resulting in disability was incurred 
coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by directly showing inception or aggravation 
during service or through application of statutory 
presumptions (manifested to a compensable rating within one 
year of service), 38 C.F.R. §§ 3.303(a), 3.304, 3.307, 3.309.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

The evidence consists of service medical records, VA 
treatment records since 1992, and several VA examinations.  
Although it establishes that the veteran suffers from a 
history of mild gastrointestinal (GI) symptoms, such as 
reflux, and cardiac symptoms, such as hypertension, chest 
pain, and history of aortic aneurysm, the competent medical 
evidence does not establish that such disabilities were 
caused or aggravated by his gout, or are otherwise related to 
service.  

Service medical records are negative for complaints, 
treatment, or diagnosis of GI or cardiac problems, including 
reflux, aortic aneurysm, hypertension, and chest pain.

VA progress notes reflect that the veteran has a family 
history of cardiac problems, and a history of smoking 
cigarettes.  Progress notes further reflect that he has been 
routinely treated for hypertension with medication since 
around 1992.  

In July 1997, he underwent a VA examination for hypertension, 
in which he reported that he had been treated for 
hypertension since 1991.  The examiner diagnosed the veteran 
with essential hypertension.  He also underwent an 
examination for his stomach in July 1997.  At the 
examination, the veteran complained of indigestion and that 
due to the gout medications, he suffered from ulcers.  
Objective examination of the abdomen was normal except for an 
aortic bruit that was noted upon auscultation.  The examiner 
reported that the veteran underwent an upper barium GI series 
in February 1997, which was negative for ulcerations, but did 
suggest a pharyngeal diverticulum.  He sent the veteran for 
further ultrasound tests of the abdominal aorta, and 
diagnosed him with possible pharyngeal diverticulum and 
abdominal aortic aneurysm.  Subsequent to this examination, 
the veteran underwent surgery in August 1997 to repair the 
aortic aneurysm.

In November 2002, the veteran underwent another VA 
examination.  The examiner reported that the veteran 
continues to smoke one pack of cigarettes against medical 
advice.  She further reported that results from an upper GI 
series revealed minimal GI reflux with suspected minimal 
irregularity of the lower esophageal mucosa.  There was no 
evidence of esophageal diverticulum.  She essentially 
concluded that there was no evidence to support that the 
veteran's gout or treatment for gout caused or aggravated his 
cardiac problems, including chest pain and hypertension, or 
caused his stomach problems.  In fact, the veteran reported 
that his stomach indigestion began prior to his diagnosis of 
gout during the examination.

Most recently, the veteran underwent a VA examination in May 
2004, which was conducted by the same provider that performed 
the November 2002 examination.  She essentially stated that 
there was no change in the veteran's health or medical 
opinion from the last examination in November 2002.

It is clear the veteran suffers from stomach and cardiac 
symptoms, including reflux, hypertension, and history of 
aortic aneurysm.  However, there is no competent medical 
evidence relating these disabilities to his gout or gout 
treatment.  Indeed, to the contrary, a VA provider expressly 
opined that the stomach and cardiac problems were not 
secondary or etiologically related to his gout or gout 
treatment.  Moreover, according to the veteran, regarding the 
stomach disability, it began before his diagnosis of gout.  
Thus, compensation for a stomach disability including, an 
aortic aneurysm, and cardiac disability including, chest 
pain, and elevated blood pressure as secondary to gout, are 
denied.  Furthermore, as there is no evidence of the same 
during service, within the applicable presumptive period, or 
otherwise linking the claimed disabilities to service, there 
is no other basis to establish service connection.  
Therefore, direct service connection is denied as well.

II. Duty to notify and assist

In an April 2004 letter, VA satisfied the notice requirements 
set out in 38 U.S.C.S. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and the issues on appeal 
were readjudicated as described in a March 2006 supplemental 
statement of the case.  Also, in that March 2006 supplemental 
statement of the case, as well as in a letter dated May 23, 
2006, the veteran was notified of the information regarding 
determining degrees of disability for service-connected 
impairment and the bases for establishing effective dates for 
an award of benefits in accordance with Dingess v. Nicholson, 
19 Vet.  App. 473 (2006).  Although notice regarding Dingess 
was not sent before the initial adjudication, the Board finds 
no prejudice in issuing a final decision as the preponderance 
of the evidence is against the veterans' claims, and the 
issues of disability ratings and effective date are rendered 
moot.  See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical, relevant VA and 
private treatment records are associated with the file; and 
there are no indications that relevant records exist that 
have not been obtained.  Several VA examinations were 
conducted; their reports were reviewed and are associated 
with the file as well.  38 U.S.C.A. § 5103A(d).  Thus, VA has 
satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to a higher evaluation for gout, currently 
evaluated at 20 percent is denied.

Entitlement to compensation for a stomach disorder, including 
an aortic aneurysm, as service connected and as secondary to 
gout is denied

Entitlement to compensation for chest pain and elevated blood 
pressure, including as service connected and as secondary to 
gout is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


